Exhibit 10.1
 
SUBSCRIPTION AGREEMENT




Arista Power, Inc.
1999 Mt. Read Boulevard
Rochester, New York 14615


Gentlemen:


1.   Subscription. This Subscription Agreement relates to an offering (the
“Offering”) of up to ten units (the “Units”) for a purchase price of $17,500 per
Unit, with each Unit consisting of (a) 500,000 shares of common stock, par value
$.0001 per share (“Common Stock”), of Arista Power, Inc. (the “Company”) and (b)
a warrant to purchase 17,500 shares of Common Stock with a purchase price of
$0.50 per share (the “Warrant”).  The Units are being offered pursuant to one or
more exemptions from registration under Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). Each individual or
entity that completes a Subscriber signature page hereto (each a “Subscriber”
and collectively, the “Subscribers”), on the date hereof shall purchase the
number of Units set forth on such Subscriber’s signature page hereto, on the
terms and conditions set forth herein, and the Company hereby accepts each such
subscription and, on the date hereof shall issue and sell to each such
Subscriber such Units.  The Subscribers understand that the Company will rely on
the Subscriber’s representations and warranties herein.  This Subscription
Agreement shall become effective upon execution by the parties hereto.
 
2.   Payment of Purchase Price.  Against delivery of the Shares, and in
consideration of the other provisions hereof, each Subscriber shall pay to the
Company the total purchase price set forth on such Subscriber’s signature page
hereto by check made payable to “Arista Power, Inc.” or by wire transfer of
immediately available funds to the Company at:
 
Citizen’s Bank
ABA Number:
Account Name: Arista Power, Inc.
Account Number:
FBO:  Add Subscriber’s Name


Promptly after the execution of this Agreement, the Company shall deliver to
each Subscriber a stock certificate representing the number of shares of Common
Stock comprising the Units set forth next to such Subscriber’s name.
 
3.   Representations and Warranties of the Subscriber.  Each Subscriber
represents and warrants as follows:
 
(a) The Subscriber has been given the opportunity to ask questions of, and
receive answers from, the Company and the Company’s authorized representative(s)
concerning the terms and conditions of the offering.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) The Subscriber has such knowledge and experience in financial matters and
investments that the Subscriber is capable of evaluating the merits and risks of
the Subscriber’s investment in the Company and has obtained sufficient
information relating to the Company and the Offering to enable the Subscriber to
evaluate the merits and risks of such investment.
 
(c) The Subscriber is acquiring the Common Stock and Warrant for the
Subscriber’s own account for investment purposes only and not for distribution
or resale to others in violation of the Securities Act.  Subscriber is not an
“underwriter” of any of the Company’s securities as that term is defined in
Section 2(11) of the Securities Act, and Subscriber shall not take or cause to
be taken any action that would cause Subscriber to be deemed an underwriter of
the Company’s securities.
 
(d) Subscriber understands that the Units, Common Stock, the Warrant and the
Common Stock underlying the Warrant, have not been registered under the
Securities Act pursuant to the provisions of the securities or other laws of any
applicable jurisdictions.  The Subscriber understands that the Company has made
no representation that it will register any of the Units, Common Stock, the
Warrants and the Common Stock underlying the Warrants sold hereunder.
 
(e) The Subscriber has reviewed or had the opportunity to review all public
filings made by the Company with the Securities and Exchange Committee (“SEC”)
through the SEC website at www.sec.gov.
 
(f) THE SUBSCRIBER RECOGNIZES THAT AN INVESTMENT IN THE COMPANY INVOLVES
SUBSTANTIAL RISKS.  THE SUBSCRIBER UNDERSTANDS THAT INVESTMENT IN THE COMPANY’S
SECURITIES IS SPECULATIVE AND THAT THE SUBSCRIBER COULD LOSE THE SUBSCRIBER’S
ENTIRE INVESTMENT.  THE SUBSCRIBER REPRESENTS AND WARRANTS THAT SUBSCRIBER CAN
SUSTAIN SUCH AN ENTIRE LOSS.
 
(g) The Subscriber’s overall commitment to investments that are not marketable
is not disproportionate to the Subscriber’s net worth, and the Subscriber has no
need for liquidity in the Subscriber’s investment in the Units, in that the
Subscriber has other sources of income or funds to provide for the Subscriber’s
current needs and possible contingencies.
 
(h) Subscriber knows of no public solicitation or advertisement of any offer in
connection with the proposed issuance and sale of the securities
hereunder.  Subscriber is not purchasing the Units as a result of any
advertisement, article, notice or other communication regarding the Company or
the Units published in any newspaper, magazine, or similar media or broadcast
over television or radio or the Internet or presented at any seminar or through
any other general solicitation or general advertisement and acknowledges that
the Subscriber had a pre-existing business or personal relationship with an
officer or director or authorized representative of the Company.
 
(i) If an individual, the Subscriber is a United States citizen whose principal
residence is as set forth on the signature page hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
(j) If a corporation, partnership, limited liability company, trust or other
non-individual entity, the Subscriber is authorized and otherwise duly qualified
to purchase and hold the Units, the Common Stock and the Warrant and has its
principal office as set forth on the signature page hereto.  Further, such
non-individual entity was not formed for the specific purpose of making an
investment in the Company.
 
(k) With respect to the United States federal, state and foreign tax aspects of
Subscriber investment, Subscriber is relying solely upon the advice of
Subscriber’s own tax advisors, and/or upon Subscriber’s own knowledge with
respect thereto. Subscriber has not relied, and will not rely upon, any
information with respect to this offering other than the information contained
herein and in the SEC Reports.
 
(l) The answers provided by the Subscriber to the questions contained in Section
5 below, as well as all other information that the Subscriber has provided to
the Company, either directly or indirectly, concerning the Subscriber’s
financial position and knowledge of financial and business matters, is correct
and complete as of the date hereof and as of the date of delivery of this
Subscription Agreement to the Company.
 
4.   Representations and Warranties of the Company.  The Company represents and
warrants to the Subscriber as follows:
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of New York;
 
(b) The Company has the requisite corporate power and authority to execute,
deliver and carry out the transactions contemplated by this Agreement, and all
other instruments, documents and agreements contemplated or required by the
provisions of any of the such documents to be executed, delivered or carried out
by the Company hereunder;
 
(c) The execution and delivery of this Agreement, the issuance of the Common
Stock, the issuance of the Warrant, the issuance of the Common Stock underlying
the Warrant, the execution and delivery of all other instruments, documents and
agreements contemplated or required by the provisions hereof or thereof to be
executed and delivered by the Company and the consummation by the Company of the
transactions herein and therein contemplated to be consummated by the Company
have each been duly authorized by all necessary corporate action on the part of
the Company.  This Agreement is valid and binding against the Company and
enforceable against the Company in accordance with their respective terms;
 
(d) The Common Stock to be issued in connection herewith and upon the exercise
of the Warrant is duly and validly issued, fully paid, and non-assessable;
 
(e) As of their respective dates, to the Company’s knowledge, all forms, reports
and documents filed by the Company with the SEC (the “SEC Reports”) (i) were
prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Securities Exchange Act of 1934, as
the case may be, and the rules and regulations of the SEC thereunder applicable
to such SEC Reports and (ii) did not, at the time they were filed contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Except as disclosed in the SEC Reports, there has been no change or
development which would reasonably be expected to have a material adverse effect
on the business, prospects or financial condition of the Company; and
 
(g) The Company has not provided any material non-public information regarding
the Company to Subscriber.
 
5.   Accredited Investor Status.  Please mark any box below corresponding to a
paragraph in which the Subscriber is accurately described (A SUBSCRIBER MAY ONLY
INVEST IN THE OFFERING IF HE OR SHE QUALIFIES UNDER ONE OF THE CATEGORIES SET
FORTH BELOW):
 
¨           (a)           A director or executive officer of the Company;
 
¨           (b)           A natural person whose individual net worth, or joint
net worth along with such person’s spouse, as of the date hereof exceeds
$1,000,000;
 
¨           (c)           A natural person who had individual income in excess
of $200,000 in each of the two most recent years or a joint income with such
person’s spouse in excess of $300,000 in each of those years, and has a
reasonable expectation of achieving the same income level in the current year;
 
¨           (d)           A bank (as defined in Section 3(a)(2) of the
Securities Act), or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; an insurance company as
defined in Section 2(13) of the Act; an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors;
 
¨           (e)           A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;
 
¨           (f)           Any trust, with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) promulgated under the Securities Act;
 
 
4

--------------------------------------------------------------------------------

 
 
¨           (g)           An organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Common
Stock, with total assets in excess of $5,000,000;
 
¨           (h)           An entity in which all of the owners are Accredited
Investors under any of the above paragraphs of this Section 5.
 
5.1           Definitions.  As used above, the term “net worth” means the excess
of total assets over total liabilities.  In computing net worth, the principal
residence of the Subscriber must be valued at cost, including cost of
improvements, or at recently appraised value by an institutional lender making a
secured loan, net of encumbrances.  In determining “income,” the Subscriber
should add to adjusted gross income any amounts attributable to tax exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to an IRA or KEOGH retirement
plan, alimony payments and any amount by which income from long term capital
gains has been reduced in arriving at adjusted gross income.
 
6.   Governing Law.  This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York, excluding any
conflicts or choice of law rules or principles that might refer to the
governance or construction of this Subscription Agreement by the law of another
jurisdiction.  If any provisions of this Subscription Agreement shall be
unenforceable or invalid, the same shall not affect the remaining provisions of
this Subscription Agreement and, to this end, the provisions of this
Subscription Agreement are intended to be and shall be severable.  Any legal
action or proceeding arising under this Subscription Agreement shall be brought
in the federal courts of the State of New York located in New York County, and
the appellate courts thereof, and the parties hereby consent to the personal
jurisdiction and venue therein.
 
7.   Legend. Any certificate representing Subscriber’s interest in the Company
shall bear the following or a similar legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR
BLUE SKY LAWS  IN WHICH THE TRANSFEROR PROVIDES THE COMPANY WITH AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION IS NOT
NECESSSARY.
 
 
5

--------------------------------------------------------------------------------

 
 
8.   Indemnification.  Subscriber hereby agrees to indemnify and hold harmless
the Company and its affiliated persons and entities (other than Subscriber) from
any and all damages, losses, costs, and expenses (including reasonable
attorneys’ fees) which it may incur by reason of Subscriber’s failure to fulfill
any of the terms and conditions of this purchase or by reason of any
misrepresentation or breach of any of the warranties contained herein. In this
regard, Subscriber agrees to hold the Company and its controlling persons
harmless from all expenses, liabilities, and damages deriving from an assignment
or disposition of any shares of our Common Stock subscribed for and/or purchased
hereby in a manner which violates the Securities Act, or of any applicable state
securities law or which may be suffered by the indemnified person by reason of
any misrepresentation or breach of any warranty or agreement by Subscriber set
forth herein.
 
9.   Additional Information.  Each party agrees to furnish such additional
information as the other party reasonably requests.
 
10.   Entire Agreement.  This Subscription Agreement contains the entire
agreement between the parties hereto and supersedes all prior and
contemporaneous understandings and agreements of the parties whether oral or
written, regarding the subject matter hereof.  The provisions of this
Subscription Agreement may not be modified or waived except in writing and the
representations, warranties and covenants contained herein shall survive the
closing of the purchase of the Units by the Subscriber and any investigation at
any time made by any person.
 
 
6

--------------------------------------------------------------------------------

 
 
COMPANY SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Company has hereby executed this Subscription Agreement
on __________, 2011.
 


ARISTA POWER, INC.




By:           _____________________________
Name:
Title:
 
 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR INDIVIDUAL SUBSCRIBERS
 
IN WITNESS WHEREOF, the Subscriber has hereby executed this Subscription
Agreement on ______________, 2011.  When signing as attorney, executor,
administrator or guardian, please give title as such. If tenant in common
ownership, both tenants must sign (unless husband and wife).
 

      Please Print Your Name Above   Please Sign Your Name Above            
Please Print Your Address    Social Security Number             Please Print
Name of Tenant in Common/   Signature of Tenant in Common/Joint Tenant Joint
Tenant (if applicable)   (if applicable)             Please Print Tenant in
Common’s Address:   Social Security Number of Tenant in Common

 

    Units           Number of shares of Common Stock           Number of shares
of Common Stock underlying the Warrant           Total purchase price of Units

 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR CORPORATIONS, PARTNERSHIPS,
LIMITED LIABILITY COMPANIES AND TRUSTS
 
IN WITNESS WHEREOF, the Subscriber has hereby executed this Subscription
Agreement on July ____, 2011.
 

      Please Print Entity Name Above   Please Sign Your Name Above            
Please Print Address:   Taxpayer Identification Number                          
               

 

    Units           Number of shares of Common Stock           Number of shares
of Common Stock underlying the Warrant           Total purchase price of Units

 
 
 
 
9

--------------------------------------------------------------------------------